ON REHEARING.
In the motion for rehearing it is insisted that the court overlooked the evidence relative to the waiver of the company, and that evidence consisted of one letter dated December 8, 1930, and was as follows: “December 8, 1930. S. C. Burroughs, Esq., Statesboro, Georgia. Dear Sir: — P. F. & M. 1130 — S. C. Burroughs — • $2000. I am in receipt of papers purporting to be proofs of loss under above captioned policjr, and claiming $2000 as a result of destruction of the property covered under our policy by reason of fire of October 20th, 1930. I respectfully desire to state that these alleged proofs are insufficient and incomplete, for the following reasons: They make no mention of the suit to foreclose, instituted by E. A. Smith under date of October 7, 1930. (See lines 18-20 inclusive of the printed conditions of said policy.) Furthermore, the proofs of loss allege that the loss sustained was $3000 approxi*264mately, and no detailed estimate showing cost of replacing building involved is attached. In view of the above, we are advising you that the papers are not in compliance with the contract, and that they are held subject to your further order. Yours very truly, R. N. Clark, Adjuster.”
It is also insisted that the decision oE the court is predicated on the assumption that there was evidence in the record of such a nature as to submit the question of waiver to the jury. In addition to the letter as set out above, the plaintiff, Burroughs, testified in his own behalf, in part, as follows: “After this loss occurred on October 20, I made, through Mr. Francis Hunter, a demand on the company for payment. The company did not refuse payment, but did not pay. I later submitted to the company proof of loss [afterwards introduced in evidence], that I have before me. S. D. Groover was the agent of this insurance company at Statesboro. That is his signature acknowledging receipt of the proof of loss. They required me to submit a supplementary proof. This [referring to a document subsequently introduced in evidence] is the supplementary proof that I submitted. The insurance adjuster requested me to get a builder’s estimate as to the cost of replacing the property; and that is why I submitted this supplementary proof. Following the demand made on me to get a builder’s estimate, I had Mr. Darby to get it úp. This was done in answer to the adjuster’s request. He requested me to get up a builder’s estimate of the cost of the building, and the cost of replacing it. Mr. Darby submitted this estimate to me. In order to get this estimate I went to a little expense and trouble. Mr. Darby wanted $10 for making the estimate. I gave him $3 and owe him the balance of it. This [referring to supplementary proof of loss subsequently introduced in evidence] is Mr. Groover’s signature acknowledging receipt for the company.”
Thus it will be seen that after the loss by fire of the property of the insured he gave the insurer notice of the loss, and the adjuster of the insurance company claimed that the proof of loss was insufficient, and demanded that further proof be furnished together with a builder’s estimate of replacing the property, and this was furnished by the insured. When the insured notified the insurer that the loss had occurred, and the insurer turned the matter over to its adjuster, who required further proof of the loss together with *265a builder’s estimate of the cost of replacing the property, which was given, a proper construction of the letter of the adjuster acting for the insurance company was that if further proof of loss, as requested by the adjuster, was furnished by the insured, that was a waiver of any defense that the insurer might have against the payment of the loss. The former opinion and judgment in the case are adhered to.